Name: Commission Regulation (EU) NoÃ 100/2011 of 3Ã February 2011 fixing the minimum selling price for skimmed milk powder for the 15th individual invitation to tender within the tendering procedure opened by Regulation (EU) NoÃ 447/2010
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  prices
 Date Published: nan

 4.2.2011 EN Official Journal of the European Union L 30/33 COMMISSION REGULATION (EU) No 100/2011 of 3 February 2011 fixing the minimum selling price for skimmed milk powder for the 15th individual invitation to tender within the tendering procedure opened by Regulation (EU) No 447/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(j), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EU) No 447/2010 (2) has opened the sales of skimmed milk powder by a tendering procedure, in accordance with the conditions provided for in Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3). (2) In the light of the tenders received in response to individual invitations to tender, the Commission should fix a minimum selling price or should decide not to fix a minimum selling price, in accordance with Article 46(1) of Regulation (EU) No 1272/2009. (3) In the light of the tenders received for the 15th individual invitation to tender, a minimum selling price should be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the 15th individual invitation to tender for selling of skimmed milk powder within the tendering procedure opened by Regulation (EU) No 447/2010, in respect of which the time limit for the submission of tenders expired on 1 February 2011, the minimum selling price for skimmed milk powder shall be EUR 240,00/100 kg. Article 2 This Regulation shall enter into force on 4 February 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 126, 22.5.2010, p. 19. (3) OJ L 349, 29.12.2009, p. 1.